Citation Nr: 1443479	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  14-33 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder, not otherwise specified (NOS) and specific phobia.

(The issue of entitlement to an increased disability rating for temporomandibular joint (TMJ) disturbance, currently rated as 10 percent disabling, will be the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Michael T. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel

INTRODUCTION

The Veteran served on active duty from September 1961 through September 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The Veteran has perfected a timely appeal of that decision.

Testimony as to this matter was received from the Veteran during a June 2014 Board hearing.  A transcript of this testimony is associated with the claims file.

The Board notes that a timely appeal was also perfected by the Veteran in relation to an August 2008 rating decision issued by the RO in St. Petersburg, Florida, which denied the Veteran's claim for an increased disability rating for temporomandibular joint (TMJ) disturbance, currently rated as 10 percent disabling.  That issue will be addressed by the Board in a separately issued decision.


FINDING OF FACT

The Veteran has a current anxiety disorder that resulted from an in-service incident that occurred in December 1961 on board the U.S.S. Remey.


CONCLUSION OF LAW

The criteria for service connection for an anxiety disorder, NOS have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a) (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board is cognizant of VA's notification and assistance requirements under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. § 3.159.  However, given the favorable actions taken below as to the issue on appeal, no further notification or assistance in developing the facts pertinent to this limited matter is required at this time.  Indeed, any such action would result only in delay.

II.  Service Connection for an Acquired Psychiatric Disorder

In his claims submissions and hearing testimony, the Veteran alleges entitlement to service connection for an acquired psychiatric disorder, stemming from an incident that occurred in December 1961 while he was performing duties on board the U.S.S. Remey.  Specifically, the Veteran states that the ship was caught in a violent storm while sailing in the North Sea, when an anchor chain became unsecured from the ship.  He recalls that he and four other seamen were on the deck and attempting to re-secure the chain when the ship was hit with waves estimated by the Veteran as being 30 to 40 feet high.  According to the Veteran, he and the other seamen were nearly washed off the deck by these waves, and he was required to jump into a hatch for safety.  Unfortunately, the Veteran sustained injuries to his TMJ which resulted in current disabilities that are now service-connected by VA but are not at issue here.

The service treatment records document the injuries reported by the Veteran.  Although these records do not make any specific reference to the events which caused him to sustain these injuries, the Board finds nonetheless that the Veteran's assertions concerning the events on board the U.S.S. Remey are credible.  In that regard, he is able to provide specific details of these events, and despite retelling these events in multiple claims submissions and statements and in his hearing testimony, he has been essentially consistent and unwavering in his accounts.  Moreover, there is no evidence in the record which directly contradicts the Veteran's assertions, nor is there evidence that the nature of the Veteran's service was not consistent with the circumstances described in the Veteran's accounts.  For these reasons, the Board concludes that the December 1961 events reported by the Veteran likely occurred.

Subject to the above, the Board notes that the Veteran has alleged in his claims submissions and hearing testimony that he has experienced anxiety symptoms which he believes are attributable to the in-service event.  Specifically, in his July 2010 claim, he reported that he felt anxious when he was near large bodies of water.  He also reported that he began having dreams related to the in-service event during the 1980s and that he experienced a panic attack in 1987.  He continued to report these manifestations during his June 2014 Board hearing, and added also that he never had any desire to go to the beach or go boating.  He testified also that he avoided movies having subject matter similar to his own in-service experience on the U.S.S. Remey.  During an October 2010 VA examination, he reported also that he felt anxious while crossing over bridges which passed over large bodies of water and when making left turns.  Essentially the same complaints were reported by the Veteran during a private psychiatric evaluation performed in July 2014 by Dr. F.D.

Indeed, VA treatment records, which pertain to treatment from 2007 through 2014, note consistently that the Veteran experienced anxiety.  These records show that he was prescribed Clonazepam to manage his anxiety.

During an October 2010 VA examination, the examiner opined that the Veteran was demonstrating mildly phobic reactions to bridges and making left turns.  The examiner provided a multi-axis diagnosis which included an Axis I diagnosis of specific phobia.  Regarding the origin of the Veteran's diagnosed phobia, the Veteran opined that it is not possible, without resorting to speculation, to determine whether his 1987 panic attack and subsequent anxiety are related to the Veteran's in-service incident on board the U.S.S. Remey.  In this regard, the examiner noted that the long intervening period between that incident and the initial significant anxiety symptoms would seem to be inconsistent with an association of his symptoms with the in-service incident.  Further, the examiner opined that the connection between the Veteran's specific triggers (suspension bridges and making left turns) and the in-service incident was "tenuous."  Still, the examiner acknowledged that if psychiatric treatment notes around the time of his 1987 anxiety attack and in the 1990s from his treatment at Mount Sinai clinic indicate that there is a relationship between the Veteran's anxiety and the in-service incident, then the examiner would agree that there is at least a fifty/fifty probability that the Veteran's specific phobia is caused by or related to his in-service incident.

Curiously, the VA examiner did not address the Veteran's dislike of being near large bodies of water in rendering his diagnosis and opinion.  To that extent, it is unclear whether that manifestation, which would appear to be consistent with a relationship between the Veteran's phobia and his in-service event, affects the VA examiner's diagnosis and opinion.  Moreover, the Board observes that the examiner opines merely that it is unclear whether the 1987 panic attack and subsequent anxiety are related to the Veteran's in-service event.  He does not, however, appear to provide any opinion as to whether the diagnosed phobia itself is related to the in-service event.  He also does not appear to consider the Veteran's report that he experienced anxiety during and after service prior to his 1987 panic attack.  In the absence of the examiner's discussion of these factors, the Board finds that the VA examiner's October 2010 opinion is incomplete and is therefore entitled to limited probative weight.

In the aforementioned July 2014 private opinion, Dr. F.D. noted the Veteran's history of the in-service incident on board the U.S.S. Remey and the subsequent history of anxiety experienced by the Veteran over the remainder of his active duty service and after his separation from service.  Again, Dr. F.D. noted essentially the same manifestations as those reported by the Veteran in his claims submissions, hearing testimony, and during his October 2010 VA examination.  Notably, the Veteran clarified that he had been experiencing anxiety since his period of active duty service.

Dr. F.D. reviewed the claims file and noted essentially the same psychiatric history as that outlined above.  He opined that since the Veteran reported no anxiety-related symptoms prior to the in-service incident, but reported post-incident discomfort while being at sea or in rough waters, that he monitored weather reports, and that he felt relief in calmer seas and while at port, there is clear evidence of linkage between anxiety and the in-service incident.  Dr. F.D. noted further that the Veteran's avoidance of water-based activities, ongoing anxiety related to large bodies of water, anxiety at crossing bridges over large bodies of water, anxiety at making left turns, and general feelings of being anxious or feeling trapped existed during service, and indeed, pre-existed the 1987 panic attack.   Also, Dr. F.D. noted, these manifestations are further evidence of a relationship between the Veteran's current psychiatric complaints and his in-service incident.

In terms of a diagnosis, Dr. F.D. acknowledged that the Veteran's fear of water, bridges passing over large bodies of water, and fear associated with left turns are consistent with a phobia.  However, because the circumstances of being near or over a large body of water and the circumstances of making a left turn are different types of situations, he opined that a diagnosis of anxiety disorder, NOS was a better fit for the Veteran's symptomatology.  Under the rationale summarized in the preceding paragraph, Dr. F.D. opined that the Veteran's anxiety disorder, NOS is caused by and is related to the in-service incident on board the U.S.S. Remey in December 1961.

In contrast to the incomplete October 2010 VA examiner's opinion, Dr. F.D.'s favorable opinion appears to take into consideration the Veteran's full and complete symptomatology and psychiatric history.  Moreover, the Board observes again that Dr. F.D.'s opinion is based upon a thorough rationale and discussion that are based at least in part upon a review of the claims file and an understanding of the Veteran's psychiatric history that is consistent with the evidence of record.  For these reasons, the Board assigned far greater probative weight to Dr. F.D.'s opinion than it does the October 2010 VA examiner's opinion.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (holding that the Board may place greater weight on one physician's than another's depending on factors such as the reasoning employed by the physicians and whether or not (and the extent to which) they reviewed prior clinical records and other evidence).  

Overall, the evidence shows that the Veteran has anxiety disorder, NOS which resulted from the December 1961in-service incident on board the U.S.S. Remey.  As such, the Veteran is entitled to service connection for anxiety disorder, NOS.


ORDER

Service connection for anxiety disorder, NOS is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


